UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7761



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ARTHUR PAUL MOORE, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.  Frank W. Bullock, Jr.,
District Judge. (CR-98-93, CA-01-680-1)


Submitted:   February 20, 2003         Decided:     February 26, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alvin Garnell Matthews, Fayetteville, North Carolina, for
Appellant.   Douglas Cannon, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur Paul Moore, Jr., a federal prisoner, seeks to appeal

the district court’s order accepting the recommendation of the

magistrate judge to deny relief on his motion filed under 28 U.S.C.

§ 2255 (2000).   An appeal may not be taken from the final order in

a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.   28 U.S.C. § 2253(c)(1) (2000).    A

certificate of appealability will not issue for claims addressed by

a district court on the merits absent “a substantial showing of the

denial of a constitutional right.”   28 U.S.C. § 2253(c)(2) (2000);

see Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534

U.S. 941 (2001).   We have reviewed the record and conclude for the

reasons stated by the district court that Moore has not made the

requisite showing.   See United States v. Moore, Nos. CR-98-93; CA-

01-680-1 (M.D.N.C. filed Oct. 16, 2002 & entered Oct. 17, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2